                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Christopher T. Wilder,                    )                  C/A No. 0:19-1533-JFA
                                          )
                          Plaintiff,      )
                                          )
v.                                        )                           ORDER
                                          )
Medical Department Staff; Doctor Burns; )
Doctor Ms. Pamela Derrick; AW Warden )
Wilkins Smith; Major Morris; AW Fredrick; )
Ms. Stacey Drawdy; McKendley Newton, )
                                          )
                          Defendants.     )
___________________________________ )

       Plaintiff, Christopher T. Wilder, a self-represented state prisoner, filed this civil rights

action. By order issued July 24, 2019, Plaintiff was provided a second opportunity to submit

the documents necessary to bring the case into proper form for evaluation and possible

service of process.1 (ECF No. 13.) Plaintiff was warned that failure to provide the necessary

information within a specific time period would subject the case to dismissal. Plaintiff did

not respond to the order and the time for response has lapsed. Plaintiff has failed to

prosecute this case and has failed to comply with an order of this Court. Therefore, the case

is dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure.

See Link v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.


September 12, 2019                                  Joseph F. Anderson, Jr.
Columbia, South Carolina                            United States District Judge




       1
       Plaintiff attempted to comply with the court’s first order, (ECF No. 5), but failed
to comply with the court’s instructions.
